Exhibit 10(ii)

 

AMENDMENT NUMBER TEN TO

NORTHERN TRUST EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective January 1, 2002)

 

WHEREAS, The Northern Trust Company (the “Company”) maintains the Northern Trust
Employee Stock Ownership Plan, As Amended and Restated Effective January 1,
2002, (the “Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable;

 

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Company under Section 13.1 of the Plan, and pursuant to the authority delegated
to the undersigned officer by resolutions of the Board of Directors of the
Company dated February 17, 2004, the Plan is hereby amended effective as of
March 29, 2004 as follows:

 

1. To add the following immediately after the last sentence of section 2.1(i) of
the Plan:

 

“Where appropriate, the term ‘Committee’ shall also mean any applicable
subcommittee or duly authorized delegate of the Committee. Such duly authorized
delegate may be an individual or an organization within the Company or the
Committee, or may be an unrelated third party individual or organization.”

 

2. To add the following immediately after the last sentence of the first
paragraph of section 2.1(m) of the plan:

 

“Base salary also includes any amounts paid to a Participant under any
short-term disability benefit plan of the Company or a Participating Employer.”

 

3. To delete the second and third sentences of section 4.1 of the Plan in their
entirety and to substitute the following therefor:

 

“Additional Employer Contributions under the Plan may be paid in an amount up to
3% of each Participant’s Compensation for such Plan Year if certain corporate
performance goals established by the Compensation and Benefits Committee of the
Board of Directors (or by the Board of Directors if the Compensation and
Benefits Committee is unavailable or unable to act for any reason) with respect
to this Plan, are met. The Compensation and Benefits Committee of the Board of
Directors (or the Board of Directors if the Compensation and Benefits Committee
is unavailable or unable to act for any reason) has the sole discretion to
establish and change such performance goals on an annual basis and to determine
whether such goals have been met.”



--------------------------------------------------------------------------------

4. To delete the first sentence of section 4.2 of the Plan in its entirety and
to substitute the following therefor:

 

“Employer Contributions may be paid to the Trust in cash or in shares of Company
Stock, as determined by the Compensation and Benefits Committee of the Board of
Directors (or by the Board of Directors if the Compensation and Benefits
Committee is unavailable or unable to act for any reason).”

 

5. To delete the first sentence of section 9.5 of the Plan in its entirety and
to substitute the following therefor:

 

“If a Member has no vested interest in his or her Account balance when his or
her employment with the Company and all Affiliates terminates, such Member will
be treated as having received a Deemed Cashout of the Member’s Account balance
as of the last day of the month in which the Member’s employment terminated and
the Member’s Account balance will be treated as a Forfeiture on such date.”

 

6. To insert the following immediately after the phrase “section 9.1, 9.2 or
9.3” in section 9.7(b)(1) of the Plan:

 

“, or who is described in section 9.4 and would be entitled to an allocation
under section 7.1 at the next Anniversary Date,”

 

7. To delete section 13.1 of the Plan in its entirety and to substitute the
following therefor:

 

“13.1 Amendment

 

The Company reserves the right at any time and from time to time either
retroactively or prospectively:

 

  (a) to make material amendments to the Plan (including any extraordinary
amendment related to an acquisition or divestiture by the Company, a
Participating Employer or other Affiliate), by action of the Compensation and
Benefits Committee of the Board of Directors (or by action of the Board of
Directors, if the Compensation and Benefits Committee is unavailable or unable
to act for any reason);

 

- 2 -



--------------------------------------------------------------------------------

  (b) to make (i) non-material or administrative amendments to the Plan
(including any amendment pursuant to guidelines established by the Compensation
and Benefits Committee of the Board of Directors related to an acquisition or
divestiture by the Company, a Participating Employer or other Affiliate) or (ii)
any amendment to the Plan deemed required, authorized or desirable under
applicable statutes, regulations or rulings, by action of either the Chairman
and Chief Executive Officer of the Company or the Executive Vice President and
Human Resources Department Head of the Company (or either of their
duly-authorized designees);

 

provided, however, that no amendment under (a) or (b) above shall authorize or
permit any part of the corpus or income of the Trust to be used for, or diverted
to, purposes other than for the exclusive benefit of the Members and their
Beneficiaries, or to deprive any of them of any funds then held for his or her
Account.”

 

8. To delete the first sentence of section 13.2 of the Plan in its entirety and
to substitute the following therefor:

 

“The Company reserves the right at any time and from time to time to terminate
the Plan in whole or in part as of any Valuation Date by action of the
Compensation and Benefits Committee of the Board of Directors (or by action of
the Board of Directors, if the Compensation and Benefits Committee is
unavailable or unable to act for any reason).”

 

9. To delete section 13.3(b) of the Plan in its entirety and to substitute the
following therefor:

 

  “(b) resolutions of the Compensation and Benefits Committee of the Board of
Directors (or of the Board of Directors, if the Compensation and Benefits
Committee is unavailable or unable to act for any reason) or of any new or
successor employer of the affected Members shall authorize such transfer of
assets; and, in the case of the new or successor employer of the affected
Members, its resolutions shall include an assumption of liabilities with respect
to such Members’ inclusion in the new employer’s plan; and”

 

- 3 -



--------------------------------------------------------------------------------

10. To delete the last sentence of Section 13.3 of the Plan in its entirety and
to substitute the following therefor:

 

“In the event a portion of the business of the Company or any Affiliate is sold
or discontinued, the Compensation and Benefits Committee of the Board of
Directors (or the Board of Directors, if the Compensation and Benefits Committee
is unavailable or unable to act for any reason) in its discretion may direct
that all Members who are employed by the new owner of that portion of the
business shall become fully vested in their Unvested Portion.”

 

11. To delete the first, second, third and fourth sentences of Section 14.1 of
the Plan in their entirety and to substitute the following therefor:

 

“Any Affiliate which desires to become a Participating Employer under the Plan
may elect, with the consent of the Compensation and Benefits Committee of the
Board of Directors (or of the Board of Directors if the Compensation and
Benefits Committee is unavailable or unable to act for any reason), to become a
party to the Plan and the related Trust by adopting the Plan for the benefit of
its eligible Employees, effective as of the date specified in such adoption. The
adoption resolution or decision may contain such specific changes and variations
in Plan or Trust terms and provisions applicable to such Participating Employer
and its Employees as may be acceptable to the Compensation and Benefits
Committee of the Board of Directors (or to the Board of Directors if the
Compensation and Benefits Committee is unavailable or unable to act for any
reason) and the Trustee. However, the sole, exclusive right of any other
amendment of whatever kind or extent to the Plan is reserved in accordance with
Section 13.1 of the Plan. Specific changes and variations in the Plan or Thrift
Trust terms and provisions as adopted by the Participating Employer in its
adoption resolution may be made in accordance with Section 13.1 of the Plan
without the consent of such Participating Employer.”

 

12. To delete the first sentence of Section 14.2 of the Plan in its entirety and
to substitute the following therefor:

 

“Any Participating Employer may withdraw from the Plan and Trust after giving
notice to the Compensation and Benefits Committee of the Board of Directors (or
to the Board of Directors if the Compensation and Benefits Committee is
unavailable or unable to act for any reason), provided the Compensation and
Benefits Committee of the Board of Directors (or the Board of Directors if the
Compensation and Benefits Committee is unavailable or unable to act for any
reason) consents to such withdrawal.”

 

- 4 -



--------------------------------------------------------------------------------

13. To delete paragraph (ii) in the third paragraph of section 16.1 of the Plan
and to substitute the following therefor:

 

“(ii) subject to section 9.9, to defer distribution of such interest in
accordance with section 9.7(b).”

 

14. To add the following as new section 16.12 of the Plan:

 

“16.12 Electronic or Telephonic Notices

 

Any election, notice, direction or other such action required or permitted to be
made in writing under the Plan may also be made electronically, telephonically
or otherwise, to the extent then permitted by applicable law and the
administrative rules prescribed by the Committee.”

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 29th of March, 2004 effective such 29th of March, 2004.

 

THE NORTHERN TRUST COMPANY

By:

 

/s/ Martin J. Joyce, Jr.

--------------------------------------------------------------------------------

Name:

 

Martin J. Joyce, Jr.

Title:

 

Senior Vice President

 

- 5 -